Citation Nr: 0025116	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  99-06 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri 


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury.  

2.  Entitlement to service connection for breast cysts and 
breast cancer.  

3.  Entitlement to service connection for swollen joints, to 
include consideration as a chronic disability resulting from 
an undiagnosed illness.  

4.  Entitlement to service connection for a skin rash on the 
face, chin, chest, and nose, to include consideration as a 
chronic disability resulting from an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military duty from December 23, 1990 
to June 13, 1991, which included service in Southwest Asia in 
support of Operation Desert Shield/Desert Storm from January 
7, 1991 to May 3, 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
St. Louis VA regional office, which denied service connection 
for residuals of a low back injury, breast cysts and breast 
cancer, swollen joints, and a skin rash on the face, chin, 
chest, and nose.  

In March 1999, the veteran requested a personal hearing at 
the Wichita, Kansas, VA Medical and Regional Office Center, 
as this VA facility is closer to her residence. Her VA appeal 
was temporarily transferred, and her sworn testimony was 
obtained before a hearing officer at the Wichita, Kansas, VA 
RO in June 1999.  In June 1999, this RO continued the denial 
of her claims of service connection for residuals of a low 
back injury, and breast cysts and breast cancer, and the RO 
also denied expanded claims of service connection for swollen 
joints, to include consideration as a chronic disability 
resulting from an undiagnosed illness, and a skin rash on the 
face, chin, chest, and nose, to include consideration as a 
chronic disability resulting from an undiagnosed illness.  



REMAND

A review of the claims file reveals that preliminary 
development is necessary pertinent to all claims on appeal.  

Initially, the Board notes that while verification of the 
veteran's active duty from December 1990 to June 1991 has 
been completed, earlier and later reserve duty is indicated, 
and these periods of reserve duty appear to include 
unascertained periods of active duty for training.  However, 
medical records of such reserve duty, to include any active 
duty for training, have neither been requested nor obtained.  
Such preliminary development is necessary.  See Goodwin v. 
Derwinski, 1 Vet.App. 419 (1991).  Accordingly, the RO should 
contact the National Personnel Records Center (NPRC) and 
request and obtain verification of all of the veteran's dates 
of reserve duty, to include verification of any active duty 
for training and/or inactive duty training.  Thereafter, and 
as the veteran's existing service medical records may or may 
not be incomplete, attempts should be made to obtain copies 
of all service medical records-both reserve and active duty, 
for use in the evaluation of each claim on appeal.  

As to the veteran's claims of service connection for swollen 
joints and a skin disorder, to include consideration as 
chronic disabilities resulting from undiagnosed illnesses, 
the Board notes that necessary preliminary development has 
yet to be completed as to each claim.  Without any 
determination as to whether the veteran's Gulf War Syndrome 
claims are well-grounded, the Board is of the opinion that 
the veteran should be issued a Persian Gulf War Undiagnosed 
Illness Standard Development Letter, as authorized by VA.  
See VA Circular 20-92-29, July 2, 1997.  Any further 
development deemed appropriate at the RO should be completed, 
to include asking the veteran if she desires to be placed on 
the Persian Gulf War Registry, and scheduling her for all 
appropriate VA examinations, with RO reconsideration of 
whether her claims are well grounded in light of any 
additional information obtained pursuant to the above Board 
Remand requests.  


Accordingly, this case is hereby REMANDED to the RO for the 
following actions:  

1.  The RO should contact the veteran and 
request that she submit the names, 
addresses and approximate dates of 
treatment by any new or previously 
undisclosed medical care providers (both 
VA and non-VA) who treated her for low 
back, breast, joint swelling, or skin 
disorders since service, or during and 
prior to service with regard to her 
breast cysts.  After securing the 
necessary release(s), the RO should 
obtain copies of any additional records - 
if not already on file.  Duplicate 
records should be returned to the veteran 
and not associated with her VA claims 
file.  

2.  The RO should contact the NPRC and 
request verification of all of the 
veteran's period(s) of reserve service, 
to include verification of all periods of 
active duty for training or inactive duty 
training, and to obtain copies of all 
associated service medical records for 
each period of reserve duty, including 
medical records for any active duty for 
training or inactive duty training.  
Copies of the RO's written request, and 
the NPRC's response, must be maintained 
in the claims file.  

3.  The veteran should be issued a 
Persian Gulf War Undiagnosed Illness 
Standard Development Letter, as 
authorized by VA, VA Circular 20-92-29, 
July 2, 1997, and she should be asked if 
she wants to be placed on the Persian 
Gulf Registry, with instructions on how 
to do so should she so desire.  

4.  Thereafter, the RO should complete 
any further development deemed warranted 
by the record, to include scheduling the 
veteran for appropriate VA examination(s) 
and opinion in the event that medical 
evidence is received suggesting a nexus 
between any of the claimed conditions and 
service.  

5.  Thereafter, the RO should 
readjudicate the claims for service 
connection for residuals of a low back 
injury, breast cysts and breast cancer, 
and swollen joints, to include 
consideration as a chronic disability 
resulting from an undiagnosed illness, 
and a skin disorder of the face, chin, 
chest, and nose, to include consideration 
as a chronic disability resulting from an 
undiagnosed illness, in light of all of 
the pertinent evidence of record, to 
include that associated with the claims 
file on remand, and all applicable legal 
authority.  

If any decision remains adverse to the 
veteran, she and her representative 
should be issued a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond before the case is 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



